           Case 1:18-cv-01876-PAE Document 77 Filed 12/08/18 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
RIGOBERTO VASQUEZ AND EVA                             :
GARCIA ON BEHALF OF                                   :
THEMSELVES AND ALL OTHERS                             :
SIMILARLY SITUATED                                    :       Civil Action No. 1:18-cv-01876-PAE-BM
                                                      :
                           Plaintiffs,                :
                                                      :
         v.                                           :
                                                      :
                                                      :
HONG KONG AND SHANGHAI                                :
BANKING CORPORATION LTD                               :
COMPANY, LTD, A FOREIGN                               :
COMPANY; HSBC BANK USA, N.A.,                         :
A NATIONAL BANKING                                    :
ASSOCIATION; AND DOES 1                               :
THROUGH 100, INCLUSIVE,                               :
                                                      :
                           Defendants.                :
------------------------------------------------------X

                       PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE




                                                          1
          Case 1:18-cv-01876-PAE Document 77 Filed 12/08/18 Page 2 of 3




        Pursuant to Rule 201 of the Federal Rules of Evidence, Plaintiffs Rigoberto Vasquez, Eva

Garcia on behal of themselves and all other similarly situated. (“Plaintiffs”) hereby respectfully

requests that, in connection with its Oppositions to Defendant The Hongkong and Shanghai

Banking Corporation Limited’s Motion to Dismiss First Amended Complaint Pursuant to Federal

Rules of Civil Procedure 12(b)(2), Defendant The Hongkong and Shanghai Banking Corporation

Limited’s Motion to Dismiss First Amended Complaint Pursuant to Federal Rules of Civil

Procedure 12(b)(6) and 9(b), Defendant HSBC Bank USA, N.A.’s Motion to Dismiss First

Amended Complaint Pursuant to Federal Rules of Civil Procedure 12(b)(6) and 9(b), filed and

served concurrently herewith, the Court take judicial notice of each of the documents listed below.

        Under Rule 201(d) courts shall take judicial notice of adjudicative facts if requested by a

party and supplied with the necessary information. “A judicially noticed fact must be one not

subject to reasonable dispute in that it is either (1) generally known within the territorial

jurisdiction of the trial court or (2) capable of accurate and ready determination by resort to sources

whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b).

        For the reasons set forth above, Plaintiffs respectfully request this Court to take judicial

notice of each of the following documents:

        Exhibit 1: Deferred Prosecution Agreement filed in United States of America v. H.S.B.C.

Bank USA, N.A. and HSBC Holdings plc, Eastern District of New York Case No. 12-763

        Exhibit 2: Order Granting Motion to Dismiss filed in Giron et. al. v. Hongkong and

Shanghai Banking Corporation Limited, et al., Central District of California Case No.: 2:15-cv-

08869

        Exhibit 3: Order Denying Plaintiffs’ Motion to Certify Class; Denying as Moot,

Defendant’s Motion for Sanctions; Granting Defendant’s Motion for Summary Judsgment; &

Denying, as Moot, Plaintiffs’ Motion to Strike & ExcludeGranting Motion to Dismiss filed in

Giron et. al. v. Hongkong and Shanghai Banking Corporation Limited, et al., Central District of
California Case No.: 2:15-cv-08869




                                                  2
     Case 1:18-cv-01876-PAE Document 77 Filed 12/08/18 Page 3 of 3




Exhibit 4: OCC Consent Order filed in In the Matter of: HSBC Bank USA, N.A. McLean,

Virginia, United States of America Department of the Teasury Comptroller of the Currency

Case No.: AA-EC-10-98, #2010-199

Exhibit 5: Notice of Appeal and Representation Statement filed in Giron et. al. v. Hongkong

and Shanghai Banking Corporation Limited, et al., Central District of California Case No.:

2:15-cv-08869

Exhibit 6: Order granting Appellant’s motion to dismiss appeal (Docket Entry No. 12) filed

in Giron et. al. v. HSBC Bank USA, N.A., et al., United Sates Court of Appeals for the Ninth

Circuit, D.C. No.: 2:15-cv-08869, Central District of California, Los Angeles



Dated: December 7, 2018

                                                Respectfully Submitted,

                                           By: /s/ Julio J. Ramos
                                           Julio J. Ramos
                                           LAW OFFICES OF JULIO J. RAMOS
                                           35 Grove Street, Suite 107
                                           San Francisco, California 94102
                                           Telephone: (415) 948-3015
                                           Facsimile: (415) 469-9787

                                           Steven M. Nuñez, Esq. (Pro Hac Vice Pending)
                                           WARD & HAGEN, LLP
                                           440 Stevens Avenue, Suite 350
                                           Solana Beach, California 92075
                                           Telephone: (858) 847-0505
                                           Facsimile: (858) 847-0105

                                           MICHAELE. ADAMS (Pro Hac Vice Pending)
                                           LAW OFFICES OF MICHAELE. ADAMS
                                           2 702 Marshall Street, Suite 300
                                           Redwood City, CA 94063
                                           3 Telephone: (650) 599-9463
                                           Fax: (650) 599-9785




                                           3
